Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "The plurality of intermediate joint sections".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHEREYK (WO2012/145639).
Re’ claim 1, SHEREYK discloses a shock absorber assembly (Clearly disclosed throughout Figs) comprising: at least one stretchable absorber unit 112 comprised of a thermoplastic elastomer (para [0032]) and further comprising: a first end attachment portion (at one end 118); a second end attachment portion (at the other end at 118) at least one fastener aperture 126/213 defined through the first end attachment portion; and at least one other fastener aperture 126/213 defined through the second end attachment portion; a limiter strap 217/417 having a first looped end, a second looped end, and a maximum length (the limit strap has a maximum length); a first connector 214 disposed through the limiter strap's first looped end and through the at least one fastener aperture defined through the first end attachment portion; and a second connector 214 disposed through the limiter strap's second looped end and through the at least one fastener aperture defined through the second end attachment portion (Fig 1). 

SHEREYK further discloses in the Fig 17 embodiment thereof connectors on each end of the energy absorbing element through which the limit strap extends being carabineers, which are releasable connectors but does not disclose the first connector 214 and the second connector 214 as being releasably disposed through the limiter strap's first and second looped ends and through the at least one fastener aperture defined through the first and second end attachment portions. In view of teaching of this further embodiment of SHEREYK, it would have been obvious to one of ordinary skill in the art to have made first and second connectors 214 of SHEREYK to have also been releasable connectors in the form of carbineers, so as to have made it easier to assemble or repair the shock absorber assembly of SHEREYK.   

Re’ Claim 12 – The rejection of claim 1 is applied mutatis mutandis to the limitations of claim 12. Additionally The shock absorber assembly according to claim 12 is adapted for use during a parachuting operation, wherein the first connector is also operatively connectable with a cargo tether and the second connector is also operatively connectable with a cargo harness (as the apparatus of SHEREYK is operable to be connected to and capable of performing the limitations of the claim (paragraph 0041)). 
Re’ Claim 2: SHEREYK discloses The shock absorber assembly according to claim 1 adapted for use during a parachuting operation, wherein the first connector is also operatively connectable with a cargo tether and the second connector is also operatively connectable with a cargo harness (as the apparatus of SHEREYK is operable to be connected to and capable of performing the limitations of the claim (paragraph 0041)). 
Re’ Claim 3: SHEREYK discloses The shock absorber assembly according to claim 1 wherein the at least one absorber unit further comprises a plurality of intermediate joinder sections 120, 122, 124 integrally joining the first and second end attachment portions.
Re’ Claims 4, 13: SHEREYK discloses The shock absorber assembly according to claim 3 wherein the plurality of intermediate joinder sections comprises four cylindrical joinder sections (120,122,124 – have substantially oblong-circular cross sections and further may vary in shape – paragraph 0046).
Re’ Claims 5, 14: SHEREYK discloses The shock absorber assembly according to claim 1 wherein the at least one stretchable absorber unit comprises a low-stretch absorber unit having a low-stretch absorber maximum breaking length less than the limiter strap’s maximum length (paragraph 34 The block can be "programmed or tuned" to meet specific load and deflection requirements for the industry via the molded geometry. Customer specific "end treatment" shapes and line loop designs can be molded directly into the block).
Re’ Claim 6: SHEREYK discloses The shock absorber assembly according to claim 5 wherein the low-stretch absorber unit defines an inner fastener aperture and an outer fastener aperture in each of its end attachment portions (Clearly shown in Fig. 2).
Re’ Claim 7: SHEREYK discloses The shock absorber assembly according to claim 1 wherein the at least one stretchable absorber unit comprises a high-stretch absorber unit having a high-stretch absorber maximum breaking length less than the limiter strap’s maximum length. paragraph 34 The block can be "programmed or tuned" to meet specific load and deflection requirements for the industry via the molded geometry. Customer specific "end treatment" shapes and line loop designs can be molded directly into the block).

SHEREYK does not expressly teach that the absorber maximum breaking length is less than the limiter strap's maximum length, but SHEREYK does disclose the energy absorbing element being restored to its original length after initial elongation and the limiter strap's maximum length limiting the maximum extension of the block. In view of these teachings of SHEREYK, it would have been obvious to one of ordinary skill in the art to have made the absorber assembly of SHEREYK wherein the at least one stretchable absorber unit comprised a high-stretch absorber unit having a high-stretch absorber maximum breaking length less than the limiter strap's maximum length, so that the shock absorber assembly would have continued to absorb shock and would not have broken from continued tension on the assembly even when the assembly was stressed to the maximum length of the limiter strap.
Re’ Claim 8: SHEREYK discloses The shock absorber assembly according to claim 1 wherein when in use the shock absorber assembly comprises the limiter strap folded against itself into a compact bale (clearly shown in Fig. 17 and 19).
Re’ Claim 9: SHEREYK discloses The shock absorber assembly according to claim 8 further comprising means for releasably maintaining the folded limiter strap in the compact bale (see fig. 17 - 440).
Re’ Claim 10: SHEREYK discloses The shock absorber assembly according to claim 9 wherein the means for releasably maintaining comprises a flap, connected to the limiter strap, having complementary fasteners thereon, wherein in use the flap is wrapped around the folded strap and the at least one stretchable absorber unit and releasably secured by the fasteners (see 333 considered the flap and release by the fasteners (hook and loop fasteners).
Re’ Claim 11: SHEREYK discloses a hook and loop fastener strap to be released upon deployment but does not specifically teach The shock absorber assembly according to claim 9 wherein the means for releasably maintaining comprises at least one frangible band wrapped around the folded strap. It would have been an obvious design choice for one of ordinary skill in the art at the time of the invention to use a frangible strap rather than a hook and loop fastening strap as it would be an obvious variant and within the scope of the level of one of ordinary skill in the art to use any desired strap as the result would be the same absent any showing of unexpected result. 
Re’ Claim 15: SHEREYK discloses The shock absorber assembly according to claim 14 wherein the at least one stretchable absorber unit comprises two, three, or four stretchable absorber units (clearly shown throughout the figures). 
Re’ Claim 16. SHEREYK discloses The shock absorber assembly according to claim 12 wherein the at least one fastener aperture defined through the first end attachment portion comprises a first inner fastener aperture and a first outer fastener aperture; and wherein the at least one other fastener aperture defined through the second end attachment portion comprises a second inner fastener aperture and a second outer fastener aperture (plurality of fasteners as claimed clearly shown in Fig. 2 - 126).
Re’ Claim 17: SHEREYK discloses The shock absorber assembly according to claim 16 wherein the at least one stretchable absorber unit comprises at least three stretchable absorber units, and wherein: the first connector is releasably disposed through a first inner fastener aperture of a first absorber unit and through a first outer aperture of at least a second absorber unit; and the second connector is releasably disposed through a second inner fastener aperture of the first absorber unit and through a second outer aperture of at least the second absorber unit. SHEREYK further discloses wherein the first and second connectors may be attached to any mounting aperture as desired (“Each end portion 118 of the illustrated embodiment defines two longitudinally spaced apertures 126 for receiving attachment elements, illustrated as rings 114, Fig 2; para (0041); Referring to Fig. 2, once the thermoplastic body 112 is molded and deformed, pre-manufactured rings 114 are added to opposite ends of the energy absorbing element 112. The rings may be attached to any mounting aperture 126 as desired, Fig 2; para (0060)).
Re’ Claim 18: The rejections to claims 8 and 9 above are applied mutatis mutandis to the limitations of claim 18, claim 18 is rejected. 
Re’ Claim 19: The rejections to claim 10 above are applied mutatis mutandis to the limitations of claim 19, claim 19 is rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642